Title: To George Washington from Brigadier General George Weedon, 5 February 1778
From: Weedon, George
To: Washington, George



Dr sir
Valley Forge Febry 5th 1778

Since the Commencment of Hostilities in America, we have on our parts observed as far as I have been able to judge a strict line of honor and humanity towards those of the Enemy who the Chance of war put into our hands, Or, who came over to us in the Charecter of Deserters. While we have Acted upon those generous principles & administered comfort to the unfortunate Captive, the Enemy on their parts pursue a different line towards our unhappy prisoners with them. loading our Virtuous Troops with unheardof distresses in order by Accumulating Evils to Compel them to bair Arms against their Country.
That of enlisting German Prisoners was ever a Custom, And Enlisting Deserters and prisoners from an Enemies Army is no new thing in War, It is however a measure that has it’s inconveniencies when they are Annexed to troops Operating against their Army I would, however beg leave to recommend it in the Strongest Terms on the present Occation. Congress we see have Resolved on retaliation in the fulest extent. I should be sorry to see your Excellency adopt any measure Repugnant

to the Systematical customs of our Enemy and the known Usage of War, And in this, we have the most recent Examples and are fully Authorized upon every principle to adopt the measure. Corps made up from among the Deserters and prisoners who should Volunteerly engage in our Service might answar every purpose on the Western Waters, and would hereafter be a very great Acquisition to that Country, The greater part of them would become Inhabitants after the Troubles were over, would Settle and protect the Country from Savage invasions, Would introduce Agriculture, Trade & Manufacturs, and while our unhappy disputes last would serve to Garrison any posts in the interiour parts of our Country, while the Continental Troops employed in such Service might be drawn into the Field.
I beg leave to Submit the propriety of this measure to your Excellencies Consideration & Am with Due Rgd Yr Excellencies Most Obd. Servt

G.W.

